DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bethany Lahmann on 11/03/21.
The application has been amended as follows: 
Claims 15-19 and 21-22 have been cancelled.
Claim 5: delete “claim 4” and add -- clam 1 --.

Reasons for Allowance
Claims 1-3 and 5-14 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a method for cannulating a first vessel that includes the combination of recited limitations in claim 1.
Prior art reference Osborne disclose a method for cannulating a first vessel comprising: non-invasively detecting a stent location of the stent with a stent detector (Par. 0036); and advancing a needle through a wall of first vessel (Fig. 6). However, Osborne fails to further disclose the method steps of: advancing a stent into the first vessel comprising one or more valves; deploying the stent over the one or more valves to hold open the one or more valves; and wherein the stent detector is coupled to a needle injector of the needle.

Prior art reference Makower teaches non-invasively detecting tissue location of target tissue with a detector; and wherein the detector is coupled to a needle injector of a needle (Figs. 5a-c). However, Makower fails to teach a stent detector. 
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight because there is no motivation to modify the tissue detector to be a stent detector. Also, it would possibly render the device inoperable because having Osborne’s stent over the venous valves as taught by Dickinson might lead to damage of the venous valves when a needle is introduced through the fenestration of the stent. Furthermore a teaching reference with this missing structure of the stent detector coupled to the needle injector of the needle could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771